ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition under Rule 28(a), Rules on Lawyers Professional Responsibility (RLPR), for transfer to disability inactive status of respondent Gordon Paul Raisanen. The petition for transfer to disability inactive status was served on respondent; respondent has not opposed the petition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that the allegations contained in the petition for transfer to disability inactive status are deemed admitted. Effective immediately, Gordon Paul Raisanen is transferred to disability inactive status under Rule 28, RLPR. Respondent shall arrange to comply with Rule 26, RLPR (requiring notice of disability status to clients, opposing counsel, and tribunals). While on disability inactive status, respondent shall not render legal advice, discuss legal matters with clients, or otherwise engage in the practice of law. Any petition for reinstatement shall proceed in accordance with Rules 18 and 28(d), RLPR.
BY THE COURT:
/s/Alan C. Page Associate Justice